Citation Nr: 0913824	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-31 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right 
tibia fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to 
November 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Service treatment records show that, in January 1976, the 
Veteran severely fractured his right tibia.  He was treated 
with a cast for approximately eight weeks.  However, the 
fracture healed abnormally, and he was placed on a permanent 
profile.  The October 1977 separation examination 
demonstrated slight loss of inversion and eversion of his 
right ankle.  Swollen and painful joints were also associated 
with the tibia fracture.  

In February 2006, the Veteran underwent a VA examination.  At 
that time, however, the Veteran was being treated, on an 
inpatient status, for an infection of his right leg with 
draining wounds.  He wore an Ace bandage and dressings on his 
right leg to the examination.  As such, the examiner was 
unable to obtain X-rays of the Veteran's right leg or to 
conduct a direct physical examination of this extremity.  

The examiner stated that he was "unable to attribute the . . 
. [Veteran's] current right lower leg condition to his spiral 
fracture in military service."  Although the examiner 
provided an impression of status post right tibial fracture, 
he also acknowledged the current infection of this extremity.  
Thus, the record remains unclear as to the nature of any 
residuals that the Veteran may have as a result of the 
in-service fracture to his right tibia.  As such, the Board 
finds that clarification is necessary as to whether there is 
a current disability that is due to or the proximate result 
of the in-service right leg injury.  

According to the report of the February 2006 VA examination, 
the Veteran was "medically retired over the past 4 years."  
On remand, an attempt should be made to procure medical 
records used in the grant of any Social Security 
Administration (SSA) disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran for 
appropriate information, obtain a copy of 
any SSA decision awarding disability 
benefits to the Veteran-as well as the 
medical records used in support of such a 
grant.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed right 
leg disability.  All testing deemed 
necessary, including X-rays, must be 
conducted and the results reported in 
detail.  The claims file must be reviewed 
in conjunction with the exam.  

For any right leg disability found, the 
examiner is asked to render an opinion as 
to whether there is a 50 percent 
probability or greater that such disorder 
is related to active service.  A rationale 
for any opinion offered is required.  The 
entire claims file must be considered; 
however, attention is invited to the 
Veteran's service treatment records 
showing right leg treatment in January 
1976, as well as his October 1977 
separation examination.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


